               Case: 18-01126      Doc: 12       Filed: 02/14/19   Page: 1 of 11




Dated: February 14, 2019
The following is ORDERED:




     __________________________________________________________________



                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:                                       )
                                             )
Bruce Dwain Copeland,                        )            Case No. 18-13948-JDL
                                             )            Ch. 13
                      Debtor.                )
                                             )
Mark G. Shapiro,                             )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )             Adv. No. 18-1126-JDL
                                             )
Bruce Dwain Copeland                         )
                                             )
                                             )
                       Defendant             )

                        ORDER DENYING MOTION TO DISMISS

                                       I. Introduction

         This is an adversary proceeding brought by a state court judgment creditor seeking

to have his judgment debt declared non-dischargeable in this proceeding just as it had

been in a previous bankruptcy filed by the Debtor Bruce Dwain Copeland (“Copeland”).

On the date above written, the above matter came on for consideration upon the Motion
              Case: 18-01126        Doc: 12     Filed: 02/14/19      Page: 2 of 11




to Dismiss Complaint to Determine Non-Dischargeability of Debt filed by Copeland on

February 13, 20191 (the “Motion to Dismiss”) [Doc. 10].2

                                        II. Jurisdiction

       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1334(b) as a

matter arising under 11 U.S.C. § 523(a).3 Pursuant to 28 U.S.C. § 157(b)(2)(I), this action

is a core proceeding since it relates to the dischargeability of debts.

                                        III. Background

       A. The Allegations of Plaintiff’s Amended Complaint

       The first four (4) pages of the Plaintiff’s seven (7) page Amended Complaint sets

forth the facts giving rise to Plaintiff’s 2002 California state court lawsuit based on

intentional interference with contractual relations which resulted in a jury trial judgment

against Copeland, including a finding by the jury that Copeland had “engage[d] in the

conduct with malice, oppression, or fraud.” [Doc. 5]. For the reasons stated below, the

underlying facts giving rise to Copeland’s actual liability are irrelevant to the issue before

this Court.

       B. The California Bankruptcy




       1
         Copeland had initially filed his Motion to Dismiss Complaint to Determine Non-
Dischargeability of Debt and Cross-Complaint against Defendant Brian C. Ostler on January 30,
2019 [Doc. 6]. The Court issued it’s Order Striking this motion for Debtor’s failure to comply with
Local Rules of the Court. [Doc. 8].
       2
         References to Docket Entries in this Order refer to the docket in Adversary Case No. 18-
1126, unless otherwise noted.
       3
         Unless otherwise indicated, all statutory references and citations are to the Bankruptcy
Code, Title 11, U.S.C. §§ 101-1532, and all rule references are to the Federal Rules of Bankruptcy
Procedure 1001-9037.

                                                2
               Case: 18-01126        Doc: 12      Filed: 02/14/19      Page: 3 of 11




       In 2005 Copeland filed bankruptcy in the United States Bankruptcy Court for the

Central District of California (Case No. 05-11844).4 In that bankruptcy proceeding, Plaintiff

filed an adversary proceeding seeking to have the state court judgment debt determined

non-dischargeable under 11 U.S.C. § 523(a)(6). (“L.A. Adversary”) [Adv. No. 05-01505].

Upon Plaintiff’s Motion for Summary Judgment, on October 11, 2006, the California

Bankruptcy Court entered judgment against Copeland finding that the judgment in the

California Superior Court in the amount of $300,248.91 in favor of the Plaintiff and against

Copeland was non-dischargeable. [L.A. Adversary, Doc. 61]. Copeland appealed the

bankruptcy court’s determination of non-dischargeability to the United States District Court

for the Central District of California. [Case No. CV-06-5545-FMC]. By Stipulation of the

parties the appeal was dismissed on May 8, 2007. [L.A. Adversary, Doc. 72].

       On October 20, 2015, Copeland filed a Motion to Set Aside Judgment in the

California adversary proceeding seeking to set aside the judgment of non-dischargeability

which the court had entered in 2006. [L.A. Adversary, Doc. 78]. On February 8, 2016, the



       4
          This Court is entitled to take judicial notice of both its own docket sheets and other state
or federal court docket sheets. United States v. Ahidley, 486 F.3d 1184,1192, n. 5 (10th Cir. 2007)
(“We may exercise our discretion to take judicial notice of publicly-filed records in our court and
certain other courts concerning matters that bear directly upon the disposition of the case at
hand.”); Adams v. Watts, 2009 WL 5101759 (W.D. OK. 2009) (taking judicial notice of the public
records of the District Court of Comanche County available on the Internet); Shoulders v.
Dinwiddie, 2006 WL 2792671 (W.D. OK. 2006) (court may take judicial notice of state court records
available on the world wide web including docket sheets in district courts); Stack v. McCotter, 79
Fed.Appx. 383, 391 (10th Cir. 2003) (unpublished opinion) (finding state district court’s docket sheet
is an official court record subject to judicial notice under Fed.R.Evid. 201).

     Reference to facts that are susceptible to judicial notice does not convert a motion to dismiss
into a motion for summary judgment. Banco Santander de P.R. v. Lopez-Stubbe (In re Colonial
Mortgage Bankers Corp.), 324 F.3d 12,19 (1st Cir. 2003) (“[M]atters of public record are fair game
in adjudicating Rule 12(b)(6) motions, and the court’s reference to such matters does not convert
a motion to dismiss into a motion for summary judgment.”).

                                                  3
              Case: 18-01126      Doc: 12     Filed: 02/14/19    Page: 4 of 11




Bankruptcy Court entered its Order Denying Bruce Dwain Copeland’s Motion to Set Aside

Judgment. [L.A. Adversary, Doc. 88]. Copeland filed a Motion to Reconsider the court’s

denial of his motion to set aside. [L.A. Adversary, Doc. 91]. On March 10, 2017, the

Bankruptcy Court entered its Order Denying the Motion to Reconsider. [L.A. Adversary,

Doc. 95]. Copeland’s appeal to the Bankruptcy Appellate Panel of the Ninth Circuit was

dismissed by the BAP on May 23, 2017. (BAP Case No. CC-17-1113) [L.A. Adversary,

Doc. 102].

       C. Copeland’s Motion to Dismiss

       Copeland has filed his Motion to Dismiss in the present case pursuant to Fed.R.Civ.

P. 12 (b)(6), applicable to bankruptcy proceedings by Rule 7012, on the basis that the

Plaintiff’s Amended Complaint fails to state a claim for relief to determine his obligation

non-dischargeable. Specifically, Copeland asserts that “Plaintiff’s complaint appears to

attempt to rely on § 523(a)2(A)” which makes non-dischargeable a debt that was obtained

by false pretenses, false representation, or actual fraud, but Plaintiff’s Complaint “does not

explain or even make a slight note of the significance of such allegations in relation to §

523(a)2(A) or any other Bankruptcy Code provision.” Copeland’s Motion further asserts

that rather than stating the essential elements to establish non-dischargeable fraud, “the

plaintiff rely (sic) on his State Court cause of action as the only demand for relief...”. As

discussed below, the Plaintiff’s Amended Complaint properly relies upon the judgments

entered in the California state court and the California Bankruptcy Court.

                       IV. The Standards for a Motion to Dismiss

       A motion to dismiss for “failure to state a claim upon which relief can be granted” is



                                              4
              Case: 18-01126      Doc: 12     Filed: 02/14/19    Page: 5 of 11




governed by Rule 12(b)(6) of the Fed.R.Civ.P., made applicable to adversary proceedings

by Rule 7012. The purpose of a motion to dismiss under Rule 12(b)(6) is to test “the

sufficiency of the allegations within the four corners of the complaint after taking those

allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994).               In

considering a motion to dismiss, the Court must construe a complaint in the light most

favorable to the plaintiff, taken as true all factual allegations and making all reasonable

inferences in the plaintiff’s favor that can be drawn from the pleadings. Casanova v.

Ulibarri, 595 F.3d 1120, 1124 (10th Cir. 2010); Moore v. Guthrie, 438 F.3d 1036, 1039 (10th

Cir. 2006). “That the Court accepts them as true, however, does not mean the allegations

in a complaint are in fact true; a plaintiff is not required to prove his case at the pleading

stage.” Higginbottom v. Mid-Del School District, et al., 2016 WL 951691 (W.D. Okla.

2016). The Court must not “weigh the potential evidence that the parties might present at

trial” in order to test the sufficiency of the complaint. Sutton v. Utah State School for the

Deaf And Blind, 173 F.3d 1226, 1236 (10th Cir. 1999). It is well recognized that “granting

a motion to dismiss is a harsh remedy and must be cautiously studied, not only to

effectuate the spirit of the liberal rules of pleadings but also to protect the interests of

justice”. Dias v. City and County of Denver, 567 F.3d 1169, 1178 (10 th Cir. 2009).

       To survive a motion to dismiss under Rule 12(b)(6), the complaint must contain

enough facts to state a cause of action that is “plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955 (2007). In Twombly, the Supreme Court

ruled that a complaint “does not need detailed factual allegations,” but must contain

“enough facts to state a claim to relief that is plausible on its face.” Id.(Emphasis added);



                                              5
              Case: 18-01126       Doc: 12    Filed: 02/14/19     Page: 6 of 11




In other words, the plaintiff must “nudge [his] claims across the line from conceivable to

plausible.” Id. Thus, in Twombly, the Supreme Court formulated a “plausibility standard”

for evaluating whether a complaint survives a motion to dismiss. In re Ward, 589 B.R. 424,

427 (Bankr. W.D. Okla. 2018).

       In applying Twombly’s “plausibility standard”, the Tenth Circuit has held that the

standard lies as a middle ground between “heightened fact pleading” and “formulaic

recitation of the elements of a cause of action.” Robbins v. Oklahoma, ex rel., Oklahoma

Department of Human Services, 519 F.3d 1242, 1247 (10th Cir. 2008). See also Ashcroft

v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937 (2009) (“A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.”); Cook v. Baca, 512 Fed.Appx. 810,

821 (10th Cir. 2013); Lamar v. Boyd, 508 Fed.Appx. 711 (10th Cir. 2013); Ridge at Red

Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10 th Cir. 2007) (a complaint must give

the court reason to believe the plaintiff has a reasonable likelihood of mustering factual

support for the claims raised).

       A dismissal under Rule 12(b)(6) may be based on the lack of a cognizable legal

theory or the absence of sufficient facts alleged under a cognizable legal theory. Bare

legal conclusions and simple recitations of the elements of a cause of action do not satisfy

this standard. Twombly, 550 U.S. at 555; In re AgFeed USA, LLC, 546 B.R. 318, 336

(Bankr. D. Del. 2016) (A complaint is insufficient when its allegations simply mirror or parrot

the language of the applicable statutory section).

       Since a motion to dismiss is judged on the well-pled allegations of a complaint being



                                              6
              Case: 18-01126      Doc: 12     Filed: 02/14/19     Page: 7 of 11




accepted as true, the substantive allegations of Plaintiff’s Amended Complaint need be

examined, and the Court must determine whether the complaint alleges sufficient facts

supporting all the elements necessary to establish an entitlement to relief under the claims

raised. Lane v. Simon, 495 F.3d 1182, 1186 (10 th Cir. 2007).

                                       V. Discussion

       As set forth above, in determining whether a Rule 12(b)(6) motion to dismiss should

be granted the court must assume as true the allegations of a plaintiff’s complaint.

Assuming as true the Plaintiff’s allegation that the bankruptcy court in California had

already entered a final judgment determining that Copeland’s debt to the Plaintiff was non-

dischargeable,5 the Motion to Dismiss must be denied. The California bankruptcy court

judgment of non-dischargeability is entitled to preclusive effect in this case. In fact, it is

entitled to such preclusive effect that it was not even necessary that the Plaintiff seek to

obtain a determination of non-dischargeability here once he had obtained the same

determination in Copeland’s previous bankruptcy.

       A. Claim and Issue Preclusion

       This Court uses the terms “claim preclusion” and “issue preclusion” rather than “res

judicata” and “collateral estoppel.” “Claim preclusion works to preclude relitigation of

matters that have already been decided as well as matters that could have been raised in

a prior proceeding but were not.” In re Hauck, 466 B.R. 151, 161 (Bankr. D. Colo. 2012).


       5
          The Court need not “assume” the truthfulness of the allegation that there was a prior
determination of non-dischargeability. The Court knows as a matter of fact that to be true. The
Court has taken judicial notice of and has attached as Appendix 1 to this Opinion a copy of the
Amended Findings of Fact and Conclusions of Law Re Motion for Summary Judgment entered by
the California Bankruptcy Court on October 4, 2006. The California Bankruptcy Court’s Amended
Judgment (Nondischargeable) entered on October 5, 2006, is attached hereto as Appendix 2.

                                              7
              Case: 18-01126      Doc: 12     Filed: 02/14/19     Page: 8 of 11




Under [claim preclusion] “a final judgment on the merits bars further claims by parties or

their privies based on the same cause of action.” Montana v. United States, 440 U.S. 147,

153, 99 S.Ct. 970, 973 (1979). “[Claim preclusion] thus encourages reliance on judicial

decisions, bars vexatious litigation, and frees the courts to resolve other disputes.” Brown

v. Felsen, 442 U.S. 127, 131, 99 S. Ct. 2205, 2209 (1979); Wilkes v. Wyoming Department

of Employment Division of Labor Standards, 314 F.3d 501, 503-04 (10th Cir. 2003) (“Under

res judicata, or claim preclusion, a final judgment on the merits of an action precludes the

parties or their privies from relitigating issues that were or could have been raised in the

prior action.”); Goldsmith v. M. Jackman & Sons, Inc., 327 F.2d 184, 185 (10th Cir. 1964)

([claim preclusion] stands for the proposition that “a judgment rendered by a court of

competent jurisdiction upon a question involved in one suit is conclusive upon that question

in any subsequent litigation between the same parties. A judgment may be erroneous in

law, but if it becomes final it is still binding and conclusive as between the parties on the

question involved.”). Claim preclusion generally requires the satisfaction of four elements:

(1) the prior suit must have ended with a judgment on the merits; (2) the parties must be

identical or in privity; (3) the suit must be based on the same cause of action; and (4) the

party must have had a full and fair opportunity to litigate the claim in the prior suit. In re

Mersmann, 505 F.3d 1033, 1049 (10th Cir. 2007); In re Garland, 417 B.R. 805, 818 (10th

Cir. BAP 2009).

       Issue preclusion bars “successive litigation of (1) an issue of fact or law (2) actually

litigated and resolved in a valid court determination (3) essential to the prior judgment,

even if the issue recurs in the context of a different claim.” In re Zwanziger, 741 F.3d 74,



                                              8
               Case: 18-01126      Doc: 12    Filed: 02/14/19     Page: 9 of 11




77 (10th Cir. 2014) (citing, Taylor v. Sturgell, 553 U.S. 880, 892,128 S.Ct. 2161 (2008)).

Issue preclusion prevents a party that has lost the battle over an issue in one lawsuit from

relitigating the same issue in another lawsuit. Melnor, Inc. v. Corey (In re Corey), 583 F.3d

1249, 1251 (10th Cir. 2009). Claim and issue preclusion apply in bankruptcy. Brown v.

Felsen, 442 U.S. 127, 134-39, 99 S.Ct. 2205 (1979); Grogan v. Garner, 498 U.S. 279, 285,

111 S.Ct. 654 (1991).

           Just as the California state court judgment had issue preclusive effect in the

California bankruptcy adversary proceeding, it is clear that the non-dischargeability

judgment in Copeland’s prior bankruptcy case in California meets all the requirements for

both claim and issue preclusion in this Court. The judgment in question was a “valid and

final” judgment for purposes of preclusion. The bankruptcy court had exclusive subject-

matter jurisdiction over the issues under § 523(a)(6). Because Copeland was the debtor

in that bankruptcy case, the bankruptcy court also had personal jurisdiction. The Plaintiff’s

claim in the prior bankruptcy adversary case (the dischargeability of Copeland’s debt) was

identical to the issue presented by Plaintiff’s Amended Complaint in the case before this

Court. It follows that the judgment entered in Copeland’s first bankruptcy case is entitled

to have both claim-and issue-preclusive effect here.

       Copeland’s Motion to Dismiss misses the mark in contending that Plaintiff has failed

to allege the essential elements of a claim for non-dischargeability under § 523(a)(2)(A).6

Plaintiff need not make such allegations. Plaintiff is not “starting from scratch”. He already


       6
          The Court does not know why Copeland has interpreted Plaintiff’s claim to be one
predicated upon fraud under § 523(a)(2)(A). Plaintiff’s judgment of non-dischargeability in the
California bankruptcy court was predicated upon “willful and malicious injury by the debtor to
another entity” under § 523(a)(6).

                                              9
             Case: 18-01126       Doc: 12     Filed: 02/14/19    Page: 10 of 11




has a judgment that Copeland’s debt is non-dischargeable. In fact, it was not even

necessary that the Plaintiff file this adversary. Section 523(b) states as follows:

              Notwithstanding subsection (a) of this section, a debt that was
              excepted from discharge under subsection (a)(1), (a)(3), or (a)
              (8) of this section...in a prior case concerning the debtor under
              this title, or under the Bankruptcy Act, is dischargeable in a
              case under this title unless, by the terms of subsection (a) of
              this section, such debt is not dischargeable in the case under
              this title.


Section 523(b) has, by every case that has addressed it, been interpreted as f ollows:

              The rule is that res judicata principles apply in bankruptcy so
              that once a debt is “excepted from discharge” in a judgment
              that meets the requirements for preclusion, it is, except for the
              eight exceptions stated in § 523(b), “excepted from discharge”
              in all subsequent Chapter 7 cases without need for an
              independent basis for excepting the debt from discharge in the
              latter case.
                                            ****
              The converse of § 523(b)’s language is that ‘a debt that was
              excepted from discharge’ on some theory other than the eight
              enumerated grounds ‘in a prior case concerning the debtor
              under this title is’ not dischargeable in the second case. In
              other words, o n ce n o n d isch arge able, always
              nondischargeable.
                                            ****
              This is a straightforward recognition that principles of claim and
              issue preclusion apply in dischargeability matters.

                                            ****
              The difficulty with § 523(b) is that it only states the exceptions,
              thereby requiring that the general rule (of claim or issue
              preclusion) be inferred by way of negative inference. The
              reason for this opacity is that the general rule is a rule of basic
              jurisprudence that does not need a statutory basis. The
              function of § 523(b) is not to state the rule, but rather to carve
              out statutory exceptions to the pre-existing and dynamic
              nonstatutory rule of preclusion.

                                            ****


                                              10
             Case: 18-01126      Doc: 12    Filed: 02/14/19    Page: 11 of 11




              Section 523(a) does not require that a specific basis for
              nondischargeability exist in the second case. The truth of this
              proposition is evident from the fact that if such a requirement
              exists, then § 523(b) would be superfluous because proof of
              nondischargeability in the second case would always be
              required.

In re Paine, 283 B.R. 33, 37 (9th Cir. BAP 2002); See also Royal American Oil & Gas Co.

v. Szafranski (In re Szafranski), 147 B.R. 976, 988 (Bankr. N.D. Okla.1992) (“Since the

non-dischargeable character of Royal’s debt has already been determined, and is

preserved from re-determination or subsequent discharge by 11 U.S.C. § 523(b), there is

no need for further evidence on the matter.”) (holding that a debt excepted from discharge

in a prior bankruptcy case based on debtor’s fraud remained non-dischargeable in

subsequent bankruptcy proceeding); In re Moncur, 328 B.R. 183, 189 (9th Cir. BAP 2005)

(“The gravamen of § 523(b) is premised on the general rule that once a debt is

nondischargeable under any theory not enumerated as an exception in § 523(b), it is

always nondischargeable.”)(Holding that no need for creditor to file another non-

dischargeability proceeding in the second case.); In re Smith ,401 B.R. 733 (Bankr. D. Md.

2008); In re Klasinski , 215 B.R.181,183 (Bankr. C.D. Ill. 1997) (“It is well-settled that a

determination of nondischargeability in one bankruptcy case bars a redetermination of that

issue in a subsequent bankruptcy case.”); In re Simpson, 229 B.R. 419 (Bankr.W.D. Tenn.

1999). Accordingly,

       IT IS ORDERED that Defendant Bruce Dwain Copeland’s Motion to Dismiss [Doc.

10] is hereby Denied.

                                        #   #   #




                                             11
